            Case 1:20-cv-01274-CCB Document 1 Filed 05/21/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 IN RE: SMITH & NEPHEW                                                      MDL-17-md-2775
 BIRMINGHAM HIP RESURFACING                                            Hon. Catherine C. Blake
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to                                     SHORT FORM COMPLAINT
 Case No. 1:20-cv-1274                                        BHR TRACK CASES


                                   SHORT FORM COMPLAINT

       1.        Plaintiff, Pamela S. Arias, states and brings this civil action in MDL No. 2775,

entitled In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products

Liability Litigation. Plaintiff is filing this Short Form Complaint pursuant to CMO No. 3, entered

on August 3, 2017 by this Court.

                            PARTIES, JURISDICTION AND VENUE

       2.        Plaintiff is a resident and citizen of Elkhart, Indiana, and claims damages as set

forth below.

       3.        Federal jurisdiction is proper based on diversity of citizenship.

       4.        The Federal District in which Plaintiff’s initial implants took place: Central District

of California.

       5.        The Federal District in which Plaintiff’s revision surgery will take place: Northern

District of Indiana.

       6.        Plaintiff brings this action [check the applicable designation]:

            ___X___ On behalf of herself;




                                                   1
            Case 1:20-cv-01274-CCB Document 1 Filed 05/21/20 Page 2 of 4



                                  FACTUAL ALLEGATIONS

       7.      On or about May 13, 2008, Plaintiff underwent surgery during which a Smith &

Nephew BHR Resurfacing System was implanted into Plaintiff’s left hip.

       8.      Plaintiff’s left BHR implant surgery was performed at Riverside Medical Center in

Riverside, California by Dr. Michael Mai.

       9.      Plaintiff underwent a medically-indicated revision of the left BHR hip implant on

or about Feb. 13, 2019, by Dr. Adam Cien at St. Joseph Regional Medical Center in Mishawaka,

Indiana.

       10.     Plaintiff suffered the following complications, injuries, and/or indications, some or

all of which made revision surgery of the left hip medically necessary: pain, limited mobility,

metallosis, elevated metal ion levels.

       11.     Plaintiff adopts the allegations of the Master Amended Consolidated Complaint

(“MACC”) filed August 11, 2017, and any and all amendments to the MACC.

                              ALLEGATIONS AS TO INJURIES

       12. (a) Plaintiff claims damages as a result of (check all that are applicable):

             ___X__           INJURY TO HERSELF

             ______           INJURY TO THE PERSON REPRESENTED

             ______           WRONGFUL DEATH

             ______           SURVIVORSHIP ACTION

             __X____          ECONOMIC LOSS

       Defendant, by its actions or inactions, proximately caused the injuries to Plaintiff.




                                                 2
          Case 1:20-cv-01274-CCB Document 1 Filed 05/21/20 Page 3 of 4



      DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       13.     The following claims and allegations are asserted by Plaintiff and are herein

adopted by reference under the laws of the following state (check all that are applicable):

___X__COUNT I (negligence: Indiana and/or California)

___X__COUNT II (negligent failure to warn: Indiana and/or California)

___X__COUNT III (negligent misrepresentation: Indiana and/or California)

___X__COUNT IV (negligence per se: Indiana and/or California)

___X__COUNT V (breach of express warranties: Indiana and/or California)

___X__COUNT VI (punitive damages: Indiana and/or California)



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For compensatory damages;

       2. Pre-judgment and post-judgment interest;

       3. Statutory damages and relief of the state whose laws will govern this action;

       4. Costs and expenses of this litigation;

       5. Reasonable attorneys’ fees and costs as provided by law;

       6. Equitable relief in the nature of disgorgement; and,

       7. All other relief as the Court deems necessary, just and proper.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury as to all claims in Complaint so triable.

Dated: May 21, 2020




                                                   3
Case 1:20-cv-01274-CCB Document 1 Filed 05/21/20 Page 4 of 4




                                       Respectfully submitted,

                                      JONES WARD PLC

                                      s/ Alex C. Davis
                                      Alex C. Davis
                                      Jasper D. Ward IV
                                      The Pointe
                                      1205 E. Washington St., Suite 111
                                      Louisville, KY 40206
                                      Phone: (502) 882 6000
                                      Facsimile: (502) 587-2007
                                      alex@jonesward.com
                                      jasper@jonesward.com
                                      Alex C. Davis Bar ID No.: 94899
                                      Jasper D. Ward Bar ID No.: 92160
                                      Counsel for Plaintiff




                             4
